Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of possessing a weapon in violation of prison disciplinary rules after X rays revealed a utility-type razor concealed inside his rectal cavity. The penalty imposed consistéd of 18 months’ confinement in the special housing unit, with seven months suspended, and the loss of certain privileges. We reject the contention that the hearing was untimely. The seven-day rule for commencement of the hearing was inapplicable because petitioner was already confined on an unrelated matter (see, 7 NYCRR 251-5.1 [a]; Matter of Barreto v Goord, 244 AD2d 610; Matter of Covington v Stinson, 221 AD2d 739, lv denied 87 NY2d 810). Moreover, although the hearing did not conclude within 14 days of the writing of the misbehavior report (see, 7 NYCRR 251-5.1 [b]), it was completed in accordance with a valid extension granted in order to enable petitioner’s witness to testify (see, Matter of Barreto v Goord, supra; Matter of Greene v Coombe, 238 AD2d 813, lv denied 91 NY2d 801). Last, in view of the serious nature of the offense and petitioner’s prior disciplinary history involving similar offenses, we do not find that the penalty imposed was so disproportionate to the subject offense as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233; Matter of Sutherland v Coughlin; 211 AD2d 955, 956).
Cardona, P. J., Mikoll, Mercure, Yesawich Jr. and Carpinello, JJ., concur.
Adjudged that the determination is confirmed, without costs, and petition dismissed.